Citation Nr: 1713401	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-04 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits for the support of his child C. for the period from January 2012.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991; January 2003 to January 2004; and August 2004 to February 2008, including service in Iraq.  His decorations include a Combat Infantryman Badge and a Bronze Star Medal.  The Appellant in this case is the Veteran's former spouse, who is the mother of the Veteran's child, C.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 apportionment decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Appellant's request for apportionment for C.

In September 2014, the Board denied entitlement to apportionment of the Veteran's disability compensation benefits for the support of C. for the period from June 2010 to December 2011, and remanded the issue of whether C. was entitlement to apportionment for the period from January 2012.  The AOJ was instructed contact the Appellant and request information to determine whether C. was enrolled at an approved educational institution, and to request updated financial information from the Appellant and Veteran.  Letters were subsequently sent to the Appellant and Veteran in August 2015, and no response from the Appellant or Veteran has been received.  The Board is satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Based on the limited information currently of record, for the period of appeal from January 2012, it has not been demonstrated that the Veteran is not reasonably discharging his responsibility for C.'s support, nor has hardship been demonstrated by the Appellant or C.




CONCLUSION OF LAW

For the period of appeal from January 2012, the criteria for apportionment of the Veteran's VA benefits have not been met.  38 U.S.C.A. §§ 5307, 5107 (West 2014); 38 C.F.R. §§ 3.450, 3.451 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

However, the Court has held that the VCAA does not apply to decisions regarding how benefits are paid.  Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves a determination as to how existing benefits are paid, such as between a veteran and his dependent in the case at hand.  Under the reasoning in Sims, the VCAA would not appear to be applicable to apportionment adjudications. 

The Board points out that both the Veteran and the Appellant have been advised by the RO of the appropriate laws and regulations relating to requests for apportionment.  See the January 2012 Statement of the Case (SOC) and the December 2013 Supplemental Statement of the Case (SSOC).  In addition, the record reflects that VA has repeatedly attempted to obtain from the Appellant and Veteran the information needed to substantiate the Appellant's claim for the period of appeal from January 2012, as evidenced by multiple letters dated in August 2015 and an SSOC dated in May 2016.  No response to the August 2015 letters has been received by VA from the Appellant or Veteran, and the May 2016 SSOC to the Appellant was, unfortunately, returned by postal authorities as undeliverable.  The record reflects that VA attempted unsuccessfully to locate an alternative address for the Appellant, but was unsuccessful and there is no other alternative address of record.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (holding that a claimant must keep VA informed of his or her whereabouts, and that VA has no burden "turn up heaven and earth" to find him or her). 

The duty to assist "is not always a one-way street.  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Stated another way, in order to establish her entitlement to an apportionment, including hardship, the Appellant was required to provide VA with the necessary school enrollment paperwork and financial information.  Unfortunately, she failed to do so.  Thus, the Board finds no further duty to assist, as it may be applied to an apportionment claim. 

A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102.  See 38 C.F.R. §§ 20.500-20.504.  The term "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3 (p).  Under the applicable regulations, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  In addition, upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the statement of the case.  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102. 

In the present case, the Veteran and the Appellant have been provided notice of the evidence pertinent to the apportionment claim and have been issued the January 2012 SOC and the December 2013 SSOC.  As such, the Board concludes that the actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, to ensure compliance with the contested claims procedures applicable to matters involving two competing parties, were complied with.  See 38 C.F.R. §§ 19.100-19.102, 20.500-20.504.

Law and Regulations

Under 38 U.S.C.A. § 5307, if the veteran is not residing with his spouse and/or if the veteran's child is not in the veteran's custody, all or any part of the compensation or pension payable on account of the veteran may be apportioned as may be prescribed by the Secretary.  VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450, which provides that an apportionment may be paid to the veteran's spouse if they are not residing together and for the veteran's child if the child is not in the veteran's custody, and the veteran is not reasonably discharging his responsibility for the spouse's and/or child's support.  38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  This regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents, and the apportionment claimants.

An apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him, while apportionment of less than 20 percent of his benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451.  The special apportionment was designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.

A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a).

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.

In general, the term "child of the veteran" includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57. 

The Board must assess the credibility and weight of all of the evidence to determine its probative value, account for which evidence it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

Finally, the Board notes that the "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to opposing, interested parties.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).

Entitlement to Apportionment from January 2012

The Appellant is requesting an apportionment of the Veteran's disability compensation benefits for the support of his child C.  

By way of background, the Appellant and Veteran were married in May 1993 and they had one child, C., born in December 1993.  In June 2009, the Veteran was awarded VA disability compensation, and he began receiving disability compensation benefits at the 50 percent rate from February 27, 2008.  In September 2010, the Appellant and the Veteran divorced.  A September 2010 divorce agreement indicates that the Appellant was awarded legal and primary physical custody of C. and the Veteran was awarded reasonable visitation rights.  The child custody and support agreement indicates that the Veteran shall pay the appellant $225.00 per month beginning on September 1, 2010 and continuing each month until C. reached the age of 21 years old or was otherwise emancipated.  In June 2013, the Veteran was awarded additional VA disability compensation and he began receiving disability compensation benefits at the 90 percent rate from March 6, 2012.  He receives additional benefits for three dependents, his current spouse and two minor children, L. and P. 

The Appellant filed the claim for apportionment of the Veteran's VA disability compensation for support of the child, C., in May 2010.  The Appellant stated that the Veteran left the marriage and home.  She stated that she filed the claim for the purpose of continuing to provide parental care for the child C. and maintain their standard of living.  In a September 2014 decision, the Board found that for the period of appeal from June 2010 to December 2011, the criteria for an apportionment of the Veteran's benefits had not been met.  The Board remanded the issue of entitlement to an apportionment of the Veteran's benefits for the support of his child, C., for the period from January 2012.

The record shows that C. turned 18 in December 2011.  Thus, to receive apportionment benefits from the Veteran, it must be established that C. is permanently incapable of self-support, or is pursuing a course of instruction at an approved educational institution (after reaching the age of 18 years and until completion of education or training, but not after reaching the age of 23 years).  38 C.F.R. § 3.57. 

The record does not indicate, nor does the Appellant contend, that C. is permanently incapable of self-support.  Rather, the Appellant asserts that C. is enrolled in school.  The record contains a Request for Approval of School Attendance submitted by the Veteran in March 2015.  In the request, he indicated that C. was attending Northwest Mississippi Community College, and that she had been enrolled there since August 2011.  However, the record contains no formal documentation of C.'s initial enrollment or her continued studies.  Absent this information, there is no basis upon which to find the Appellant or C. legally eligible for an apportionment of the Veteran's compensation or pension benefits after C. reached the age of 18.

Even assuming for the sake of argument that C. was basically eligible for an apportionment of the Veteran's VA benefits after her 18th birthday, the Board finds that the record lacks sufficient information upon which to conclude that she would be entitled to such benefits.

In a November 2011 VA Form 21-0788, the Veteran reported a monthly income of $899.00 (VA compensation benefits) and expenses totaling $1,613.00.  The expenses included rent ($420.00); food ($430.00); utilities ($290.00); telephone ($263.00); clothing ($100.00); and school expenses ($210.00).  The Veteran's monthly expenses exceeded the monthly income by $714.00.  In a November 2011 statement, the Veteran indicated that the Appellant was awarded child support and all the property in the divorce.  He indicated that he paid child support for C. in the amount of $225.00 a month and he paid for half of the costs for C.'s sports.  He stated that he also helps with half of the medical expenses.  The Veteran indicated that C. was turning eighteen in December 2011, and that he would no longer be employed as of November 30, 2011 and his pension was his only income.  The Veteran stated that he also paid child support for two other children. 

In a December 2011 VA Form 21-0788, the Appellant reported a monthly income of $224.00 (which was reported as child support) and expenses totaling $6,021.00.  The expenses included rent ($251.00); food ($400.00); utilities ($750.00); telephone ($210.00); clothing ($510.00); medical expenses ($1000.00); dental expenses ($1200.00); school expenses ($800.00); gas expenses ($400.00); car expenses ($300.00); car maintenance ($800.00); and tires ($200.00).  The Appellant's monthly expenses exceeded the monthly income by $5,797.00. 

In June 2013, the Veteran indicated that he paid child support in the amount of $250.00 per month and half of C.'s medical and school expenses.  He also asserted that he had to file for a hardship earlier in the year because of foreclosure and repossessions, while the Appellant lived in a home that was paid for, drove a vehicle that was paid for, and had more income than the Veteran.

A December 2013 informal conference report indicates that the Appellant agreed to an informal telephone conference in lieu of a hearing in this matter.  The informal conference report notes that the Appellant indicated that she paid all of C.'s expenses, to include medical expenses, car insurance and cell phone bill.  The Appellant stated that C. was in school and had a part-time job.  She reported that the Veteran paid monthly child support in the amount of $225.00 on a regular basis until that month.  The Appellant indicated that the Veteran may have changed jobs and that may have been the reason he could not pay child support that was due two days prior.  She stated that the Veteran paid $420.00 for C.'s books when she began college.  The Appellant reported that she worked full-time, went to school herself, and was a church leader. 

A December 2013 informal conference report also indicates that the Veteran agreed to an informal telephone conference in this matter.  The report indicates that the Veteran asserted that he did change jobs at the end of October or beginning of November 2013.  He stated that he previously worked full-time at a sheriff's department and he had just begun working full-time at the Post Office.  He stated that he would have the December 2013 child support payment taken care of through DHS and it took them some time to get their records changes.  He stated that he occasionally gave C. money for incidentals such as for gas. 

The record is absent of additional financial information regarding the Veteran, the Appellant, or the child C.  

The Board must assess in this case whether the Veteran is reasonably discharging his responsibility for his child C. in determining whether an apportionment is warranted on behalf of C. for the period from January 2012.  See 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  The Board finds that for the time period of the appeal from January 2012, the Veteran has been reasonably discharging his responsibility for C.'s support and the Appellant's request for an apportionment is denied for that time period.  

The evidence of record shows that the Veteran agreed to pay child support to the Appellant for C. in the amount of $225.00 a month until C. reached the age of 21 years old.  The Board notes that the amount of $225.00 was more than 20 percent of the Veteran's benefits for the period from January to March 2012.  The Veteran was receiving $899.00 per month in VA compensation benefits, and 20 percent of $899.00 is $179.80.  The Board finds that the monthly child support payment of $225.00 per month constituted a reasonable amount for C. for this period of the appeal.  See 38 C.F.R. § 3.451.  From March 2012, the Veteran began receiving $1830.00 per month in VA compensation benefits, and 20 percent of that is $366.00.  However, there is no evidence that the Veteran was not consistently paying his child support obligations; rather, there was only a delay in one month's payment after the Veteran changed jobs.  In addition, the evidence shows that the Veteran pays for at least some school and medical expenses for C, and provides C with money for incidentals, such as gas money and books for school.  See the November 2011 VA Forms 21-0788, June 2013 statement, and December 2013 informal conference report.  As such, the Board finds that the Veteran has reasonably discharged his responsibility for his child C.'s support, and that a general apportionment of the Veteran's benefits pursuant to 38 C.F.R. § 3.450  is not warranted. 

The Board also finds that for the time period of the appeal from January 2012, a special apportionment of the Veteran's benefits pursuant to 38 C.F.R. § 3.451 is not warranted.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  38 C.F.R. § 3.451. 

The evidence of record does not show hardship on the part of C. and the Appellant, her custodial parent.  Although there is limited evidence of record for the period of appeal from January 2012, the available evidence shows that the Appellant is in a good financial position.  She reported that she works full-time and attended school, and as noted, she received a monthly child support payment from the Veteran for the child C until C. turned 21.  The Appellant reported an increase in monthly expenses in the December 2011 VA Form 21-0788; she reported monthly expenses in the amount of $6021.00.  The Board notes, however, that in a June 2010 VA Form 21-0788, the Appellant reported monthly expenses in the amount of $2209.00.  The Board notes that in the December 2011 VA Form 21-0788, it appears that the Appellant reported one-time expenses as monthly expenses.  For instance, the dental expense of $1200.00, the car maintenance expenses of $800.00 and the expenses for tires in the amount of $200.00 appear to be one-time expenses.  She also reported a utilities monthly expense in the amount of $750.00.  The Board finds that this does not appear to be a reasonable monthly expense for utilities in light of the monthly utilities expense in the amount of $260.00 that she reported in June 2010.  The Board finds that if the onetime expenses are subtracted from the appellant's monthly expenses, and if the utilities expense is reduced to a more reasonable amount (such as $260.00), the Appellant should be able to meet her monthly expenses with her monthly income with prudent budgeting.  

The record shows that the Appellant has the funds to pay for the necessities of life such as food, clothing, shelter, medical care, and school expenses for herself and C.  As discussed above, the Veteran contributes to the support of C. and his contributions are reasonable.  Thus, the Board finds that hardship is not shown for the Appellant and C.  The Board finds that the Veteran is contributing a reasonable amount for the support of the child C. when the monthly child support and the contributions towards school expenses, gas expenses, and incidentals are considered.  The Board finds that a special apportionment is not warranted for the time period of the appeal from January 2012. 

In sum, the Board finds that neither a general nor special apportionment is warranted for the time period of the appeal from January 2012, and the appeal is accordingly denied for that time period.  The "benefit-of-the-doubt" rule does not apply in simultaneously contested claims (such as this case) because the benefit of the doubt cannot be given to both an appellant and a veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).


ORDER

Entitlement to an apportionment of the Veteran's disability compensation benefits for the support of his child C. for the period of the appeal from January 2012 is denied. 



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


